Citation Nr: 0615311	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  01-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from September 1988 to August 
1992.  

This matter arises on appeal from an April 2000 rating 
decision of the VARO in Cleveland, Ohio, which denied service 
connection for PTSD.  In October 2001 the case was remanded 
by the Board for evidentiary development.  It was again 
remanded in October 2003 for further development.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The evidence as a whole, including indications of 
behavioral changes, confirms the veteran was assaulted while 
in the military.  

2.  There is probative medical evidence of record indicating 
the veteran has PTSD from that assault in service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

The VCAA notice in this case did not cite the law and 
regulations governing nor describe the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite this, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
since the Board is granting the claim for service connection 
for PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

In light of this grant, the questions of the effective date 
and the appropriate disability rating to be assigned will be 
addressed de novo by the RO upon return of this case to the 
RO.  Should the veteran disagree with either the effective 
date or the disability rating assigned, she may initiate an 
appeal and, so, her procedural rights have not be abrogated.  

So, there can be no possible prejudice to the appellant in 
going ahead and adjudicating this claim because, even if 
there has not been compliance with the VCAA (either insofar 
as the timing or even content of the VCAA notice), this is 
merely inconsequential and, therefore, no more than harmless 
error.  See, too, Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a); see, too, Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted, as well, for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As indicated in 38 C.F.R. § 3.304(f), service connection for 
PTSD, in particular, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:  

(3) If a PTSD claim is based on in-service 
personal assault, evidence from sources other than 
the veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of 
the stressor include, but are not limited to:  a 
request for a transfer to another military duty 
assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.   

Analysis

The veteran's military medical and personnel records do not 
mention an assault, but she has steadfastly maintained that 
she was sexually assaulted during service.  She contends 
that, following the assault, her performance of her duties 
steadily declined, such that she was not allowed to 
reenlist.  

The veteran has also stated that following military service 
her personal life was in upheaval, including possibly having 
abused alcohol as a form of self-medication.  

The dispositive evidence in this case is a July 2005 report 
of an extensive and in-depth psychological evaluation by a 
physician.  

It has been held that "[a]n opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor."  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  But in YR v. West, 
11 Vet. App. 393 (1998), the Court clarified these quoted 
categorical statements were made in the context of discussing 
PTSD diagnoses other than those arising from a personal 
assault.  

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  Moreover, the 
existence of an in-service stressor does not have to be 
proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  YR v. 
West, 11 Vet. App. 393, 399 (1998).  

The comments contained in the publication of the final 
version of § 3.304(f) state, in part, that "... a 
determination as to whether a stressor occurred is a factual 
question that must be resolved by VA adjudicators.  
Nonetheless, an opinion from an appropriate medical or 
mental health professional could be helpful in making that 
determination.  Such an opinion could corroborate the 
claimant's account of the stressor incident.  In certain 
cases, the opinion of such a professional could help 
interpret the evidence so that the VA decisionmaker can 
better understand it.  Opinions given by such professionals 
are not binding upon VA, but instead are weighed along with 
all the evidence provided."  67 Fed.Reg. 10330 
(March 7, 2002) (publication of the final version of 
38 C.F.R. § 3.304(f)(3)).  

"In diagnosing PTSD, doctors typically rely on the 
unverified stressor information provided by the patient.  
Therefore, a doctor's recitation of a veteran-patient's 
statements is no more probative than the veteran-patient's 
statements made to VA.  [Consequently], VA is not required 
to accept a doctor's diagnosis of PTSD due to a personal 
assault as proof that the stressor occurred or that the PTSD 
is service connected.  If, however, VA finds that a doctor's 
diagnosis of PTSD due to a personal assault is ... 'competent 
and credible' and there is no evidence to the contrary in 
the record, in all likelihood, such an opinion would 
constitute competent medical evidence."  67 Fed.Reg. 10330, 
10330 - 31 (March 7, 2002) (publication of the final version 
of 38 C.F.R. § 3.304(f)(3)).  

The VA examiner in July 2005 stated that when the veteran 
began describing the events which eventuated in her filing 
her claim, she unsuccessfully fought off crying.  This was in 
contrast to her buoyant and clear affect when discussing her 
early employment and her family.  She felt that she had been 
misdiagnosed as bipolar.  She had been given psychotropic 
medication in the past.  The examiner assiduously avoided 
speaking of PTSD to avoid leading her and to not inject any 
untoward sense of importance to the "event."  The examiner 
also suspected that the veteran was evaluating the examiner, 
possibly due to trust issues, the examiner's response to the 
activating event relating to PTSD, and the examiner's 
eventual reaction to the veteran's tendering of the stressor.  

The veteran admitted to having used alcohol medicinally and 
excessively.  However, she denied that it played any role in 
events leading to her discharge from active service.  She 
stated that during service she had been accosted in her own 
dorm room by several men and forced into sexual acts.  In 
relating the event, she began to weep again.  She stated that 
she had reported the incident but had then been harassed and 
her work had suffered, leading to her becoming depressed and 
introverted.  

The examiner opined that he felt that the veteran's reported 
history was "authentic."  "If verification of diagnosis is 
subsequently shown [] and the claims file reports that she 
was diagnosed with [PTSD] by [VA] practitioners and that 
[psychotropic medication] was prescribed, this would provide 
further surety on the part of this evaluator."  

The examiner further commented that the veteran's subsequent 
lifestyle was proto-typically reminiscent of PTSD victims, 
although it might be attributable to other reasons and 
diagnoses.  

The examiner did not have access to the claim file at the 
time of the examination but felt that the initial diagnosis 
of bipolar disorder was incorrect and that PTSD was the 
accurate diagnosis.  However, after a review of the claim 
file, the diagnosis of PTSD was amended.  A diligent search 
of records had not confirmed that the veteran had reported 
the stressor to inservice authorities, but the examiner also 
indicated that this information might have possibly been 
overlooked in her voluminous records.  If present, it would 
support her claim.  It was noted that much in the claim file 
corroborated her statements and provided a fuller picture of 
her personality and psyche.  The examiner recited a number of 
clinical notations in the claim file, including inservice 
notations that reflected that she was injury or accident 
prone.  But, it was noted in her defense, practitioners had 
not indicated that her complaints were factitious or 
hypochondriacal.  

The examiner indicated that he was uneasy with the diagnosis 
of PTSD "though some relatively persuasive evidence may be 
marshaled to provide required equipoise as to existence of 
claimed stressor [sic]."  It was stated that the specific 
stressor relating to rape was absent, substituting other 
stressors, including social, employment harassment.  It was 
indicated that clinical notations reflected that she had been 
given psychotropic medication.  

The examiner stated that it was his opinion that presently 
the veteran, absent further proof, did not fulfill all of the 
necessary criteria required for a diagnosis of PTSD.  In 
reassessing his original diagnosis, it was concluded that 
only a modicum of additional proof would be needed for the 
veteran to present a more persuasive argument with respect to 
all of the required PTSD criteria.  His revised diagnoses 
were an adjustment disorder with work inhibition and a 
depressive disorder, not otherwise specified.  

Here, the recent VA medical opinion is to the effect that 
the veteran may very well have PTSD due to a sexual assault 
in service.  There is no countervailing, or contrary, 
medical opinion which is of equal probative weight, i.e., 
one rendered after a thorough review of the claim file, 
suggesting otherwise.  So the dispositive issue centers on 
the probative value of this evidence with respect to the 
actual occurrence of the assault.  

During the recent VA examination it was only when relating 
the veteran's inservice stressor that she became so 
emotionally distraught that she cried.  Given her rather 
rapid decline in the performance of her duties and 
responsibilities during service as well as the consistency 
of the history she has related since service, taken together 
with further evidence of behavioral changes immediately 
after service, in the form of alcohol abuse, the Board 
concludes the evidence is in equipoise concerning whether 
she was assaulted in service as alleged.  And she is given 
the benefit of the doubt that she was.  38 C.F.R. § 3.102.  

In changing the diagnosis from PTSD to another form of 
psychiatric disability, the recent VA examiner's rationale 
for the change was not persuasive and, indeed, the 
replacement of the diagnosis of PTSD seems equivocal.  

Accordingly, since there is probative medical evidence 
confirming the veteran currently has PTSD and, of equal or 
even greater significance, that she acquired this 
psychiatric condition as a result of an assault during 
service, service connection for PTSD is warranted.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (A veteran 
seeking disability benefits must establish the existence of 
a disability and a connection between service and the 
disability).  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


ORDER

Service connection for PTSD is granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


